Case
  Case
     1:20-cv-07630-VEC
        1:20-cv-07630 Document
                       Document2-4
                                 19-2
                                    Filed
                                        Filed
                                           09/17/20
                                              11/04/20
                                                     Page
                                                       Page
                                                          1 of113
                                                                of 13




        EXHIBIT C
      Filed Under Seal
        Case
          Case
             1:20-cv-07630-VEC
                1:20-cv-07630 Document
                               Document2-4
                                         19-2
                                            Filed
                                                Filed
                                                   09/17/20
                                                      11/04/20
                                                             Page
                                                               Page
                                                                  2 of213
                                                                        of 13




 Case Number: 01-19-0002-5422

 Brody Simpson
 -vs-
 Peloton Interactive, Inc.

                                 OPINION AND FINAL AWARD
       I, Virginia Stevens Crimmins, the undersigned arbitrator, having been designated in
accordance with the arbitration agreement entered into between the above named parties, and
having been duly sworn, and having heard the allegations and proofs submitted by the parties
during a virtual hearing on April 29, 2020 and via post-hearing submissions, do hereby FIND as
follows:
        Claimant Brody Simpson (“Claimant” or “Mr. Simpson”) brought this Arbitration on July
19, 2019 against Respondent Peloton Interactive Inc. (“Respondent” or “Peloton”), claiming
violations of the Kansas Consumer Protection Act, K.S.A. § 50-625, et seq. (“KCPA”). Following
discovery, an arbitration hearing was held on April 29, 2020 before the undersigned via video
conferencing pursuant to the Consumer Rules of the American Arbitration Association. Mr.
Simpson appeared in person and through Counsel and presented evidence. Peloton, appeared
through a corporate representative, as well as through Counsel and presented evidence.
       Following receipt of post-hearing briefing, I issued an Interim Award on June 23, 2020
which awarded Claimant $253.30 against Respondent under the KCPA and set a briefing schedule
for Claimant’s Counsel’s fee application. Claimant filed a petition seeking $117,799.00 in
attorneys’ fees and $ 10,739.94 in costs. Respondent filed a response disputing the reasonableness
of counsel’s rates, hours worked, and costs, and requesting that at most $1,267.50 be awarded in
fees and costs. Claimant filed a reply.
            Under the KCPA, “the court may award to the prevailing party reasonable attorneys’ fees
. . . if . . . a supplier has committed an act or practice that violates this act and the prevailing party
is the consumer; and, an action under this section has been terminated by a judgment.” K.S.A. §
50-634(e). This statutory language has been interpreted to include expenses as a part of reasonable
attorneys’ fees. York v. InTrust Bank, N.A., 265 Kan. 271, 315, 962 P.2d 405, 434 (Kan. 1998). I
have already determined that Claimant was a prevailing party under the KCPA and an award of
attorneys’ fees would be appropriate. I hereby incorporate the Opinion and Interim Award by
reference and shall now rule on the fee application.
        Under Kansas law, courts must determine the reasonableness of an attorneys’ fee award by
analyzing eight factors set forth in the Kansas Rules of Professional Conduct. Richardson v.
Murray, No. 120,680, 2020 WL 4723097, at *5 (Kan. Ct. App. Aug. 14, 2020) (slip op.). These
factors include: “(1) the time and labor required, the novelty and difficulty of the questions
involved, and the skill requisite to perform the legal services properly; (2) the likelihood, if

                                                    1
        Case
          Case
             1:20-cv-07630-VEC
                1:20-cv-07630 Document
                               Document2-4
                                         19-2
                                            Filed
                                                Filed
                                                   09/17/20
                                                      11/04/20
                                                             Page
                                                               Page
                                                                  3 of313
                                                                        of 13




apparent to the client, that the acceptance of the particular employment will preclude other
employment by the lawyer; (3) the fee customarily charged in the locality for similar legal services;
(4) the amount involved and the results obtained; (5) the time limitations imposed by the client or
the circumstances; (6) the nature and length of the professional relationship with the client; (7) the
experience, reputation, and ability of the lawyer or lawyers performing the services, and (8)
whether the fee is fixed or contingent.” KRPC 1.5(a); see also Richardson, 2020 WL 4723097 at
*5.
         Although a court should consider each of these factors, no one factor is to dominate or
control the analysis, and it is possible that some of the factors may not be relevant to the question
of reasonable attorneys’ fees in a particular case. Richardson, 2020 WL 4723097, at *8 (affirming
district court decision when the court did not analyze do of the factors which did “not appear
relevant to the assessment of attorney fees.”); see also Johnson v. Westhoff Sand Co., 281 Kan.
930, 951, 135 P.3d 1127, 1142 (Kan. 2006) (“KRPC 1.5 contains nothing that suggests one factor
is to dominate the other seven, . . ..). Moreover, the burden of proving “the reasonableness of the
fees and expenses requested is upon the party making the request. Westar Energy, Inc. v. Wittig,
44 Kan. App. 2d 182, 210, 235 P.3d 515, 532 (Kan. 2010) “District judges are experts on attorney
fees and must use [KRPC] 1.5(a) ... as the methodology to assess the reasonableness of any request
for attorney fees.” Westar Energy, Inc., 44 Kan. App. 2d at Syl. ¶ 8. The determination of the
reasonable value of attorney’s fees in a given matter lies within the sound discretion of the trial
court. Johnson, 281 Kan. at 940.
           A. Factor 3 (Reasonable Fee) and Factor 7 (Experience, Reputation and Ability)

       One of the factors under Rule 1.5 that is heavily contested by the parties is the fee
customarily charged. This factor coincides with factor 7 which analyzes the experience, reputation
and ability of the attorneys appearing in this matter. As such, these factors will be analyzed
together.
        The court can determine a reasonable hourly rate based upon “what lawyers of comparable
skill and experience, practicing in a similar area of specialty, would charge for their time.” Hayne
v. Green Ford Sales, Inc., No. 09-2202-JWL, 2010 WL 2653410, at *5 (D. Kan. June 29, 2010).
The relevant community is considered to be the area where the litigation occurs, and “[u]nless the
subject of the litigation is ‘so unusual or requires such special skills’ that only an out-of-state
lawyer possesses, ‘the fee rates of the local area should be applied even when the lawyers seeking
fees are from another area.’” Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th Cir.1995) (citing
Ramos, 713 F.2d at 555); see also Reazin v. Blue Cross & Blue Shield of Kansas, Inc., 899 F.2d
951, 983 (10th Cir. 1990) (affirming district court’s award of higher rates where unusual
circumstances warranted the departure).
         Claimant bears the burden, as the moving party, of showing that the requested rates are
reasonable and in line with similar lawyers providing similar services. Weaver v. JTM Performant
Recovery, Inc., No. 2:13-CV-2408-JTM, 2014 WL 4843961, at *9 (D. Kan. Sept. 29, 2014) (citing
Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1203 (10th Cir.1998)). “If the court does not have
before it adequate evidence of prevailing market rates, the court may, in its discretion, “use other
relevant factors, including its own knowledge, to establish the rate.” Fox v. Pittsburg State Univ.,
258 F. Supp. 3d 1243, 1264 (D. Kan. 2017).


                                                  2
         Case
           Case
              1:20-cv-07630-VEC
                 1:20-cv-07630 Document
                                Document2-4
                                          19-2
                                             Filed
                                                 Filed
                                                    09/17/20
                                                       11/04/20
                                                              Page
                                                                Page
                                                                   4 of413
                                                                         of 13




         Claimant did not provide specific evidence that his counsels’ hourly rates are within the
line of rates in the Kansas City market for similar work under the KCPA. Claimant provided
support that the requested rates are “the usual and customary lodestar rates charged in Chicago,
Illinois, and in the national venues in which Claimant’s Counsel typically handle cases for
individuals doing the type of work performed in this arbitration.” See Claimant’s May 13, 2020
Declaration at ¶ 10. Claimant’s Counsel also averred that it has “been retained on hourly matters
at these rates and” had “been paid retainers based upon these rates.” See id.
       Respondent argued that the requested rates are “patently unreasonable under Kansas law.”
Peloton’s Response to Supplemental Request for Fees and Costs at p. 5 (hereinafter “Opp.”).
Respondent argued that the mean hourly rate for attorneys practicing in consumer law in Kansas
is $225 an hour and primarily relies upon a 2017 report prepared by the Kansas Bar.
        In reply, Claimant argued that Respondent has not shown that Claimant’s Counsel’s rates
are “unreasonable” in the Kansas market for a variety of reasons, including that Claimant’s
Counsel’s rates are less than the rates Respondent paid for this Kansas arbitration, and that the
large-stake nature of this case, and its potential impact on other litigation, justify an hourly
departure of rates charged by Kansas attorneys. Claimant’s Reply Brief at p. 5-7.
        Neither Claimant nor Respondent provided any evidence of the “current” market rate for
attorneys’ fees in the Kansas City metropolitan area for consumer matters under the KCPA,
through current or recent cases, studies, or declarations of attorneys currently practicing in this
area and handling similar cases.1 See e.g., Fox, 258 F. Supp. 3d at 1264–65 (reviewing detailed
affidavits of counsel regarding experience, and affidavits of practitioners regarding customary
rates in the area). Moreover, beyond general statements like “over a decade of combined
experience” and more than 10 years, Claimant also failed to provide sufficient specific information
which would allow me to assess the reasonableness of the fees for specific lawyers or staff
members who have worked on the case, including information such as when they graduated law
school, how many cases they have tried, or handled in the consumer protection area. Obviously,
an associate with one or two years of experience would likely have a lower rate than a fifth- or
sixth-year associate, and the number of hours which would be reasonable for certain tasks may
vary depending upon the years of experience. This basic information was notably absent from the
briefing.
        For example, Ms. Milan’s, who was one of the lead attorneys for Claimant at the
evidentiary hearing, hourly rate is $400 an hour. Similarly, Adam Prom’s, the other of Claimant’s
lead attorneys at the evidentiary hearing, hourly rate is $500 an hour. Contrast these rates with the
rate of an associate J. Dominick Larry. Claimant’s Counsel submits Mr. Larry’s time at $700 an
hour; however, I cannot analyze the reasonableness of this rate in a vacuum. I am not familiar
with Mr. Larry’s work, he did not appear before me at the evidentiary hearing, and no evidence or
information has been presented which would justify a swing of more than $200-$300 an hour for

1
 Because the Kansas City metropolitan area covers both Kansas and Missouri, and most practitioners are licensed and
practice in both state, courts often look at submission of evidence relating to both rates in Kansas and in Missouri.
See e.g., Fox, 258 F. Supp. 3d at 1264. Besides my own experiences, the most recent fee article that I am aware of
analyzes billing rates from 2019 and finds that the median rate of attorneys in the Kansas City market is $405 an hour
and     $475     an hour        for    partners.      2019     Billing    Rates,     Missouri    Lawyers’     Weekly,
https://molawyersmedia.com/2019/08/02/billing-rates-2019/.


                                                          3
         Case
           Case
              1:20-cv-07630-VEC
                 1:20-cv-07630 Document
                                Document2-4
                                          19-2
                                             Filed
                                                 Filed
                                                    09/17/20
                                                       11/04/20
                                                              Page
                                                                Page
                                                                   5 of513
                                                                         of 13




this attorney. Perhaps Mr. Larry has been practicing significantly longer than Ms. Milan and Mr.
Prom, or has some other experience which would justify a higher rate but the record is void of any
of the information that I would need to assess these differences.2
        Despite the overwhelming lack of information provided in the briefing about the current
Kansas City market rates for similar lawyers in similar cases, Respondent provided its counsel’s
rates. Although, Respondent objects to the relevancy of its rates,3 I concur with Claimant’s
Counsel that the rates charged by both parties in this matter may be the best evidence that I have
of current market rates.
        Although Respondent asks me to declare that a reasonable market rate is $225 an hour for
this type of case, this hourly rate is based upon fee information that is several years old, and
Respondent’s Counsel charged hourly rates for this arbitration which were well in excess of $225
an hour, ranging from $660.00 an hour for a second-year associate to $1,045.00 an hour for a
partner.4 This leads me to conclude that either the market rate for these types of matters is
significantly more than $225 an hour, or, as is argued by Claimant, that there are some unique
circumstances surrounding this case that justify an upward departure.
        From the information provided to me, it appears that while this is an individual arbitration
action brought by Claimant against Respondent, Claimant’s Counsel represents more than 2,000
other individuals who have claims similar to Claimant that have been brought against Respondent
under the same or similar consumer protection laws. At the hearing, Respondent argued that the
outcome of this matter would impact its other customers, (see e.g., Hearing Transcript 336:3-
337:11), and the parties have vociferously litigated this matter with more than sixteen different
attorneys appearing on the pleadings, hearing, and in billing records. As such, I concur with
Claimant’s Counsel’s argument that there is more to this case than meets the eye at first glance.
The unique circumstances of this matter, and the fact that its implications go beyond Kansas,
justify use of counsel from outside the KC market, for both parties, and therefore, justify slightly
higher rates than what may normally be charged.
       That being said, although I find some upward departure is appropriate, based upon the
information provided, I cannot find that Claimant met his burden to show that a blended rate of
$542.00 an hour is reasonable, especially when the two primary attorneys’ rates are well below

2
  I do not doubt that these are Claimant’s Counsel’s rates in Chicago, Illinois, nor that they charge hourly-paying
clients these rates. As a licensed attorney in Missouri, Kansas and Illinois, I am well aware that my work in Illinois
often commands a higher rate than my work in Kansas City. And, although that may seem unfair because the work
product is the same regardless of whether the case is in Kansas City or Chicago, they are different legal and economic
markets. Given the law in this jurisdiction, I feel I am compelled to look to the Kansas City market, and not simply
upon Claimant’s Counsel’s evidence of the current Chicago market.
3
  “The Court may properly consider the rate of opposing counsel when setting reasonable hourly rates.” Fox, 258 F.
Supp. 3d at 1267; see also Garcia v. Tyson Foods, Inc., No. 06-2198-JTM, 2012 WL 5985561, at *3 (D. Kan. Nov.
29, 2012), aff’d, 770 F.3d 1300 (10th Cir. 2014) (ordering production of Defendants’ hourly rates and comparing
hourly rates of defense counsel to Plaintiffs’ counsel in determining a reasonable rate). Attorneys are to charge a
reasonable rate for their time. K.R.P.C. 1.5(a). Accordingly, the rates charged by other lawyers in the very matter in
which a fee application is made is relevant to the overall question of a reasonable market rate.
4
 Claimant’s Counsel did not provide information regarding the number of years its attorneys had been practicing law,
nor any of its staff rates, so I cannot do a full apples-to-apples comparison.


                                                          4
         Case
           Case
              1:20-cv-07630-VEC
                 1:20-cv-07630 Document
                                Document2-4
                                          19-2
                                             Filed
                                                 Filed
                                                    09/17/20
                                                       11/04/20
                                                              Page
                                                                Page
                                                                   6 of613
                                                                         of 13




this amount. The average 2019 Kansas City hourly market rate for partners is $475 an hour, and
this average rate includes rates obtained in large, complex class action matters which typically
command a high hourly rate. The average 2019 Kansas City hourly market rate for all lawyers is
$405 an hour. Normally, I would analyze the reasonableness of each individual rate based upon
factors such as length of time in practice, accomplishments in the field, work performed in the
case, but as set forth above, I simply do not have enough evidence to conduct this individualized
analysis. Since I cannot conduct this individualized analysis, I find based upon the limited
information presented, as well as my knowledge of the Kansas City market, a blended rate of $450
is reasonable. Not only is this rate a slight northward departure of the average rate in the Kansas
City market (as is justified by the unique, national implications of this matter), but the
reasonableness of this rate is also buttressed by the fact that it is the average of the rate of the two
attorneys who spent the most number of hours working on this case, and who successfully took
the case to trial for Claimant.5
             B. Factor 1 (Reasonable Number of Hours)

        The next inquiry is whether the amount of hours spent by Claimant’s Counsel is reasonable.
Respondent objects to all but one of Claimant’s Counsel’s time entries for a myriad of reasons
including that the entries (1) are vague; (2) contain duplicative, excessive or unnecessary work,
including work for other cases; (3) constitute impermissible block billing, and/or (4) are for non-
compensable clerical work, or work that should be billed at a paralegal rate. I have reviewed in
detail Claimant Counsel’s billing records, as well as Respondent’s detailed objections.
        In reviewing Claimant’s Counsel’s billing records, for the most part I find them sufficiently
specific and reasonable. Fox, 258 F. Supp. 3d at 1255 (“Plaintiff’s counsel, of course, is not
required to record in great detail how each minute of his time was expended. But at least counsel
should identify the general subject matter of his time expenditures.” (citation omitted)). For
example, on February 14, 2020, Dominick Larry billed 9.4 hours for “Defending Brody Simpson
deposition.” Respondent’s only objection to this time entry is that it is vague. Yet, it is very express
what Mr. Larry indicated he was doing during this time, and I am not sure what other detail he
needed to provide.
         Although most of Respondent’s vague objections are not well taken, in reviewing
Claimant’s Counsel’s records, there are some record from which I cannot tell how the description
relates to or furthered this arbitration. Specifically, these records include the following:




5
 Adam Prom billed 70.6 hours at $500 an hour, and Madeline Milan billed 74.5 hours at $400 an hour. Given their
services at the evidentiary hearing, I am able to review and analyze their experience, and abilities and was impressed
by both attorneys. Accordingly, I would find that these individual rates are reasonable, especially given that a second-
year associate working for Respondent on this case would command $660 an hour.

                                                           5
        Case
          Case
             1:20-cv-07630-VEC
                1:20-cv-07630 Document
                               Document2-4
                                         19-2
                                            Filed
                                                Filed
                                                   09/17/20
                                                      11/04/20
                                                             Page
                                                               Page
                                                                  7 of713
                                                                        of 13




        In addition to being vague, Respondent argued that the work set forth in these billing entries
apply to some 2,784 cases filed against it by Claimant’s Counsel, and not to just 3 Kansas
arbitrations (one of which is Mr. Simpson’s arbitration). As a result of the additional cases,
Respondent argued that this time needs to be more heavily discounted and divided between all
2,784 cases, instead of the three Kansas cases. Besides the contradictory statements of counsel, I
do not have any other evidence in front of me that would resolve the factual dispute of whether the
work applied to just the three Kansas cases or all of the more than 2,000 cases involving a similar
issue.
       Although, it is clear that Claimant’s Counsel has substantially discounted this work, I
cannot tell from the description how, or even if, they apply to the Claimant in this case. This is
especially true when I compare it to other entries which are not vague, and by the description apply

                                                  6
         Case
           Case
              1:20-cv-07630-VEC
                 1:20-cv-07630 Document
                                Document2-4
                                          19-2
                                             Filed
                                                 Filed
                                                    09/17/20
                                                       11/04/20
                                                              Page
                                                                Page
                                                                   8 of813
                                                                         of 13




to Mr. Simpson’s case, as well as other proceedings. See e.g., September 30, 2019, entry by Adam
Levitt (“Correspondence with co‐counsel regarding various Kansas case issues; engaged in follow
up regarding same”). As a result, I am discounting the 2.4 hours allocated to Mr. Simpson from
these billing records by 50% and will award 1.2 hours of this time.
         Next, there are several other entries where Respondent objected that the time being spent
related to other matters, including federal court litigation, or duplicated or copied work from other
litigation. In all of these instances, it appears that when the work being performed benefitted
Claimant, as well as other related matters, Claimant’s Counsel has exercised billing judgment and
discounted its time for these other matters. Respondent has provided no concrete examples (e.g.,
comparisons of the alleged identical work product) which would justify further reduction. With
four exceptions, as discussed below, these descriptions were specific enough such that I could tell
how the work being performed related to this matter, was reasonable to the prosecution of
Claimant’s claims, and find that Claimant’s Counsel’s self-exercised billing judgment was
sufficiently reasonable such that a further discount is not warranted.
         With respect to the following four entries, however, I concur with Respondent that the
descriptions are sufficiently vague, coupled with block billing such that it appears that these tasks
relate to another case and should not have been included in this invoice.
                                  Participate in call with co‐counsel regarding
                                  damages; Draft and email to the team a response
 Prom,
                                  letter for the preliminary hearing in Duran
 Adam          A     10/17/2019                                                         $ 500.00   2.6
                                  Participate in Simpson preliminary call; Review
                                  and revise interrogatories and doc requests in
 Prom,
                                  Duran and also doc requests in Kruse.
 Adam          A     11/12/2019                                                         $ 500.00   3.7
                                  Call with co‐counsel regarding status of 3
                                  remaining
 Prom,
                                  arbitrations; Complete Duran witness statement.
 Adam          A       1/4/2020                                                         $ 500.00   1.0
                                  Exchange emails with co‐counsel regarding Duran
                                  witness
 Prom,                            statement; Exchange emails with co‐counsel
 Adam          A       1/6/2020   regarding additional discovery requests in Simpson.   $ 500.00   0.7


        Although discounts were made to these entries to account for the work on other cases, I
cannot tell whether these discounts were reasonable. For example, on January 4, 2020, Mr. Prom
spent one hour on a phone call regarding the status of the 3 remaining [Kansas] arbitrations and
completed the Duran witness statement. Claimant’s Counsel seeks .2 hours for this work.
However, because time has not been assessed to the discrete tasks, I cannot tell whether this is
reasonable or not. If the phone call with counsel took 36 minutes, then .2 may be a reasonable
amount to be billed; however, if the phone call was only a 10 minute phone call, and the remainder
of the hour Mr. Prom spent working on January 4 was for the Duran matter, .2 is excessive. Given
the block billing nature of these descriptions and the lack of detail provided, I cannot confirm that
the hours spent were reasonable. I will reduce the amount of time claimed in these four entries by
1 hour.
       Respondent also objects to a variety of tasks billed as “nonrecoverable clerical or reduced
fee paralegal work.” Upon review of these records, I find most of these objections to be without

                                                    7
         Case
           Case
              1:20-cv-07630-VEC
                 1:20-cv-07630 Document
                                Document2-4
                                          19-2
                                             Filed
                                                 Filed
                                                    09/17/20
                                                       11/04/20
                                                              Page
                                                                Page
                                                                   9 of913
                                                                         of 13




merit. For example, emails with opposing counsel about scheduling depositions, communications
with the Claimant, and working on discovery responses, including service, is not clerical. I will
reduce the requested hours by .5 to eliminate clerical tasks performed on January 29, 2020
(arranging for office space), and September 30, 2019 (docketing letters).
        Finally, Respondent objects to Claimant’s Counsel’s billing records on the grounds that
the work was performed by too many lawyers resulting in duplicative and excessive charges. For
example, Respondent objects to Claimant’s billing records on November 12, 2019 because two
attorneys attended the preliminary hearing conference on Claimant’s behalf. Similarly,
Respondent objects to Claimant’s billing records because he had two attorneys attend and
participate in the evidentiary hearing.
       Although a court should review records for potential duplication, the fact that multiple
attorneys worked on a project does not necessarily mean that there is duplication. It is unrealistic
to expect litigation to occur in a vacuum without any communication and coordination with
colleagues. The question then becomes how much is reasonable, and a court is permitted to “look
to how many lawyers the other side utilized in similar situations as an indication of the effort
required.” Fox, 258 F. Supp. 3d at 1257.
        Respondent’s objections regarding duplicative and excessive billing records are overruled.
With respect to the hearings, Respondent had two lawyers at the preliminary hearing conference
(like Claimant’s Counsel), and three lawyers at the trial (one of whom did not participate in the
opening, closing or examination of witnesses). If this type of staffing and collaboration was
necessary for Respondent’s Counsel, it seems equally reasonable for Claimant’s Counsel.
Moreover, the other entries about which Respondent object seem equally reasonable. There is
nothing unreasonable about having one lawyer draft a response for 1.3 hours and another lawyer
review and revise the draft for .3 hours. See February 13, 2020 hours. If anything, this type of
collaboration seems very efficient and I could easily see another attorney reviewing, including
proofreading and analyzing arguments for significantly more time than 18 minutes.
        Respondent also broadly objects to the number of lawyers and staff that worked on this
matter on behalf of Claimant arguing that it is unreasonable for “eight attorneys from two out-of-
state law firms to litigate this straightforward KCPA case” and resulted in “grossly inefficient and
duplicative billing practices.” Opp. at p. 7. I have reviewed Claimant’s Counsel’s billing records
and concur that two lawyers performed the bulk of the work. Claimant’s Counsel explained the
need for other attorneys’ involvement, including more senior counsel to handle corporate rep
depositions, and personal issues that precluded an attorney from participating in the hearing.
Moreover, the way in which Respondent’s Counsel staffed this case undercuts the argument that
there were too many attorneys for Claimant working on a straightforward case. Six different
attorneys were listed on Respondent’s initial checklist for conflicts, and three other attorneys
(Crushman, Coit and Hartmann) who were not initially identified as counsel for Respondent
appeared at hearings on Respondent’s behalf. Respondent cannot argue throughout the hearing
about the nationwide implications of this case, staff it as if it had nationwide implications and then
complain when Claimant’s Counsel does the same.
         Based upon the above, Claimant’s Counsel’s hours will be reduced from 217.36 to 214.66
hours.



                                                  8
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-4
                                        19-2
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 10 of
                                                                    1013
                                                                       of 13




           C. Factor 4 (The Amount Involved and Results Obtained)

        Not surprisingly, the parties also strenuously disagree about how the amount involved and
the results obtained impact the fee award. Respondent argues that Claimant’s fee request is not
proportionate to the award and must be reduced. Specifically, Respondent claims that “well-
established Kansas law and Rules of Professional Conduct mandate that the award should be, at
most, . . . a 5x multiplier” on recover. Opp. Brief at 14. I respectfully disagree with Respondent’s
reading of Kansas law. As is fully set forth in Claimant’s reply briefing, Kansas has not adopted
such a hard and fast rule.
        Although Kansas courts examine whether a fee request is proportionate to the award,
Kansas law does not mandate or require any specific proportionality. In re F., 51 Kan. App. 2d
126, 128, 341 P.3d 1290, 1292 (Kan. 2015) (district court should consider the eight factors and
give “appropriate consideration to those that applied”). Importantly, and contrary to Respondent’s
assertion, no one factor under Rule 1.5 controls over all of the others. Johnson, 281 Kan. at 951
(“KRPC 1.5 contains nothing that suggests one factor is to dominate the other seven, . . ..). The
United States Supreme Court has further cautioned against requiring a “precise rule or formula for
making these [attorneys’ fee] determinations.” Hensley v. Eckerhart, 461 U.S. 424, 435–37, 103
S.Ct. 1933, 76 L.Ed.2d 40 (1983).
        In addition to these general principals, Kansas courts have also cautioned that in consumer
cases, fees do not necessarily need to be proportionate to the damages recovered. Wilkinson v. I.C.
Sys., Inc., No. 09-2456-JAR, 2011 WL 5304150, at *4 (D. Kan. Nov. 1, 2011) (citing Homa v.
Am. Express Co., 558 F.3d 225, 234 (3d Cir.2009) (finding award of attorney’s fees need not be
proportionate to damages recovered in consumer fraud action); Yohay v. City of Alexandria
Employees Credit Union, Inc., 827 F.2d 967, 974 (4th Cir.1987) (reasoning that since “there will
rarely be extensive damages in a [consumer protection action], requiring that attorney’s fees be
proportionate to the amount recovered would discourage vigorous enforcement of the [consumer
protection statute]”)). As recently articulated in a concurring opinion from the Kansas Appellate
Court:
         The statutory provision allowing a prevailing plaintiff to recover attorney fees
         under the KCPA serves an important public policy: The availability of a fee
         award ought to encourage a lawyer to pursue a claim for an individual victim
         even when the claim entails comparatively limited financial losses that would
         otherwise make the litigation economically unrewarding. Without the fee
         incentive for private lawyers, suppliers of relatively inexpensive services or
         products could trade in misleading representations and shoddy goods knowing
         the Kansas Attorney General and local district or county attorneys lack the
         resources to handle a high volume of KCPA violations. In that way, the fee
         award allows lawyers to act as private attorneys general to attack and root out
         the deceptive and unconscionable practices prohibited in the KCPA.
Richardson, 2020 WL 4723097, at *10.




                                                 9
        Case
          Case
             1:20-cv-07630-VEC
                1:20-cv-07630 Document
                               Document2-4
                                         19-2
                                            Filed
                                                Filed
                                                   09/17/20
                                                      11/04/20
                                                             Page
                                                               Page
                                                                  11 of
                                                                     1113
                                                                        of 13




       After review of the billing records, briefing, including citations to case law and arguments
of counsel, I decline to reduce a fee award on the grounds of proportionality.6 Claimant was
successful at trial. He prevailed on his claims; the fact that he was not awarded the maximum
amount of a statutory penalty (because it would have been punitive), does not mean that he was
not successful. He was awarded the full benefit of the bargain.
        To adopt Respondent’s logic, Claimant’s attorneys could never have recovered more than
a fraction of their time spent because it would always be disproportionate to the maximum amount
of damages recoverable to Claimant under the KCPA. To interpret the law in this manner would
undermine the public policy of the KCPA by discouraging attorneys from representing consumers
in these kinds of matters, and encourage inappropriate gamesmanship of counsel. My analysis
might be different if I saw some indication that Respondent offered to resolve this claim with
Claimant for something at or above what Claimant was awarded and the offer was rejected so that
his Counsel could simply increase their fees. From the record before me, however, it appears that
Claimant’s Counsel had no choice but to put in the work needed to successfully prosecute
Claimant’s claims.
             D. Factors 2, 5, 6, and 8

        I do not find the remaining factors to be particularly relevant in this case and they were not
largely addressed or briefed by the parties. Claimant’s Counsel did not provide detailed
information regarding the novelty or difficulty of the case or questions involved, the nature or
length of their professional relationship with the client, or information regarding the preclusion of
other employment. Claimant did indicate that the fee was a contingency fee but did not provide
the amount of that contingency fee, or how their fee arrangement may impact a fee award.
Respondent asks me to make a downward adjustment to a fee award because Claimant’s Counsel
did not fully analyze them. However, there is no requirement that all of the factors be relevant to
a particular case.
       In reviewing the submissions of the parties and case law, I find that these factors are neutral
and do not justify an upward or downward adjustment. Claimant’s Counsel’s hours equate to
approximately one lawyer working a forty-hour week for five and a half weeks. Although this was
not necessarily a difficult or novel case, and I suspect that there was a limited prior relationship
between Claimant and his Counsel, to handle a case in less than six weeks, from start to finish,
including filing a lawsuit, written discovery, in-person depositions which involved travel, an
evidentiary hearing, and copious post-hearing briefing, is reasonable. Overall, I find that this
amount of time is very efficient for litigation and unlikely to have resulted in a preclusion of other
employment opportunities.
        Based on the above analysis of these factors, I determine that a reasonable fee in this case
is $96,597.00 or 214.66 hours x $450.00 per hour.




6
 To the extent any further reduction would be required under this factor, it is my opinion that the reduction is fairly
covered by the reduction of Claimant’s Counsel’s blended hourly rate.


                                                         10
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-4
                                        19-2
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 12 of
                                                                    1213
                                                                       of 13




           E. Costs

        Claimant seeks an award of costs in the amount of $10,739.94. Respondent objects to
those costs, except as to costs for transcripts. Accordingly, Claimant’s Counsel will be awarded
his costs in the amount of $5,095.69 for deposition and hearing transcripts.
        Respondent objects to the remaining costs, including for research, travel, meals and
exhibits, on the grounds that the costs are vague and have not been itemized or described in such
a way that would allow Respondent to ascertain the reasonableness of the cost, especially in light
of the overlapping cases ongoing between Respondent and Claimant’s Counsel. In reply, Claimant
merely directs the Arbitrator to its supplemental brief that generally summarizes these costs.
Absent additional information in which to assess the reasonable nature of these expenses, I concur
with Respondent that the information before me is too vague to determine whether these expenses
are reasonable.
        Respondent raised legitimate questions about Claimant’s Counsel’s expenses based upon
the records provided. For example, Claimant is seeking to recover costs for searches conducted
on Pacer. Although this amount has been discounted, and is relatively minimal, Respondent
objects because the records do not explain why Pacer research would be needed since this case is
in Arbitration, and not in federal court. Similarly, Respondent questions why $153.86 was spent
on exhibit copies since it claims that it provided exhibits to witnesses and the arbitrator at no cost
to Claimant. These are valid questions that were simply unanswered by Claimant.
        Similarly, Respondent raises concerns that the amounts incurred for research and travel
expenses lack detail such that Respondent can analyze whether they are reasonable and properly
recovered. For example, Claimant seeks to recover $2,529.29 in airfare for travel to two
depositions. From the billing records, it appears that three lawyers traveled for two depositions:
Mr. Larry in February 2020 to Kansas City for Claimant’s deposition, and Ms. Milan and Mr.
Zigler to New York for Respondent’s deposition in March 2020. This equates to $843.10 per
flight, which on its face is considerably more than what I would expect to see for flight prices.
These prices might reflect that counsel was flying first class, a fact that Respondent would have a
right to object; or, alternatively, the price might simply reflect that the depositions were
rescheduled at the last minute and these were the last two seats available on flights to get to the
depositions. Similarly, it would make sense to me – even though the records simply say that these
expenses were for flights – that this rate includes hotel fare since counsel appeared to travel the
day before depositions. However, it is not my job to guess. Respondent raised legitimate questions
and concerns with the lack of detail about these expenses and whether they are reasonable.
Claimant has the burden to show that the requested amounts are reasonable and has failed to bring
forth specific information explaining how these expenses were reasonable under the circumstances
of this case (e.g., a declaration explaining why the costs were high could have cured this
deficiency).
        Although I do not doubt that these costs were incurred, or that the general buckets of costs
presented by Claimant are typically the type of costs that are recoverable, I concur with Respondent
that these entries are too vague for me to ascertain whether they were reasonable (especially when
they are significantly higher than I would typically expect to see in a case this size). Accordingly,
I am reducing the remaining costs by 50% and awarding Claimant a total of $7,917.82.


                                                 11
       Case
         Case
            1:20-cv-07630-VEC
               1:20-cv-07630 Document
                              Document2-4
                                        19-2
                                           Filed
                                               Filed
                                                  09/17/20
                                                     11/04/20
                                                            Page
                                                              Page
                                                                 13 of
                                                                    1313
                                                                       of 13




                                        FINAL AWARD
      Claimant is awarded $253.50 against Respondent for his claims. Claimant is also awarded
$96,597.00 in attorneys’ fees and $7,917.82 in costs against Respondent.
        The administrative fees of the American Arbitration Association (AAA) totaling $2,400
shall be borne as incurred, and the compensation of the arbitrator totaling $5,000 shall be borne as
incurred.
       The above sums are to be paid on or before 21 days from the date of this Award.
       This Award is in full settlement of all claims submitted to this Arbitration. All claims not
expressly granted herein are hereby denied.


  August 25, 2020
 ____________________                 ________________________________________
       Date                           Virginia Stevens Crimmins, Arbitrator




                                                12
